Name: Commission Regulation (EEC) No 2321/79 of 22 October 1979 amending Regulation (EEC) No 1714/79 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1978/79 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 265/6 Official Journal of the European Communities 23 . 10 . 79 COMMISSION REGULATION (EEC) No 2321 /79 of 22 October 1979 amending Regulation (EEC) No 1714/79 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1978/79 wine ­ growing year is considered as being the date on which occurs the event, as defined by Community rules or, in the absence of and pending adoption of such rules , by the rules of the Member State concerned , in which the amount involved in the transaction becomes due and payable ; Whereas, with regard to the re-storage of table wine , it appears appropriate to consider as being the event giving entitlement to payment of the re-storage aid the arrival of the wine at the place of storage where it is re-stored ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine , HAS ADOPTED THIS REGULATION : Article 1 An Article as follows is inserted in Regulation (EEC) No 1714/79 : 'Article 3a The event, for purposes of Article 6 of Regulation (EEC) No 1134/68 , giving entitlement to payment of the aid referred to in Article 1 shall be consid ­ ered as occuring on the date when the wine enters the place of storage where it is re-stored '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as amended by Regula ­ tion (EEC) No 1303/79 (2 ), and in particular Article 10 (2) thereof, Whereas the re-storage operations provided for by Commission Regulation (EEC) No 1714/79 (3 ) must take place between 15 August and 20 October 1979 ; whereas Council Regulation (EEC) No 878 /77 (4 ), as last amended by Regulation (EEC) No 2139/79 (5 ), altered with effect from 1 October 1979 the rates for converting the ECU into national currencies ; whereas it is therefore necessary to make it clear which rate is to be used for converting the amount of aid fixed in ECU into national currencies ; Whereas, pursuant to Article 4 (2) of Council Regula ­ tion (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value on the unit of account used for the common agricultural policy (6), the sums owed by a Member State or a duly authorized body, expressed in national currency and representing amounts fixed in ECU, shall be paid on the basis of the relationship between the ECU and the national currency which obtained at the time when the transaction or part transaction was carried out ; Whereas, pursuant to Article 6 of the abovementioned Regulation , the time when a transaction is carried out This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 October 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54 , 5 . 3 . 1979 , p. 1 . (2 ) OJ No L 162, 30 . 6 . 1979 , p. 28 . ( 3 ) OJ No L 198 , 4 . 8 . 1979, p. 12 . (4 ) OJ No L 106, 29 . 4 . 1977, p. 27 . ( 5 ) OJ No L 246, 29 . 9 . 1979 , p. 76 . (o) OJ No L 188 , 1 . 8 . 1968 , p. 1 .